TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00395-CR




                                 Gregory Lee Wilcox, Appellant

                                                  v.

                                   The State of Texas, Appellee



             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             NO. 588,463, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING




               Gregory Lee Wilcox was convicted of speeding and fined $200 by the Lakeway

Municipal Court of Record No. 1. Eight days following his conviction in the municipal court, Wilcox

filed an appeal bond and the record was forwarded to the county court at law. The county court at

law later dismissed Wilcox’s appeal for want of jurisdiction because he did not comply with the

statutory requirements for perfecting appeals from municipal courts of record. See Tex. Gov’t Code

Ann. § 30.00014(c), (d) (West Supp. 2002).

               Wilcox’s sole point of error is that the county court at law erred by overruling his

motion to set this case for a trial de novo. The record does not reflect that any such motion was filed

in this cause. Moreover, Wilcox does not challenge the court’s dismissal for want of jurisdiction,

which would render any previous rulings on motions moot.
              The county court at law’s judgment is affirmed.




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Affirmed

Filed: February 22, 2002

Do Not Publish




                                               2